Per Curiam.
Judgment unanimously reversed upon the law with thirty dollars costs to the defendant, and complaint disn issed. with appropriate costs in the court below.
Plaintiff’s payment of thirty-seven dollars to the assignor in consideration of the assignment by the latter of his right to compensation from the defendant constitutes a loan within the meaning of section 355 of the Banking Law. The interest rate exacted was in excess of that permitted by section 352 of the Banking Law. The assignment is, therefore, unenforcible under the provisions of section 357 of the Banking Law. Furthermore, plaintiff concededly failed to comply with the relevant provisions of section 42 of the Personal Property Law which regulates the making of loans or advances to employees.
All concur. Present — Lewis, Smith and McCooey, J J.